EHRLICH, Justice,
concurring specially.
Respondent neither offered a defense nor participated in the disciplinary proceedings. Neither party sought review of the report of the referee. The Court, pursuant to article XI, Rule 11.09(3)(f) of the Integration Rule of The Florida Bar directed the parties to submit briefs directed to the suitability of the disciplinary measure recommended by the referee. The Florida Bar filed a brief, but the respondent did not do so.
I am of the opinion that the recommended suspension from the practice of law for the period of one year with reinstatement contingent upon proof of rehabilitation and restitution to the complaining parties is too severe and drastic for the offense charged. I concur with the Court’s opinion approving the discipline recommended by the referee only because Mr. Mayo did not see fit to seek review or favor us with a brief as requested by the Court.
OVERTON and McDONALD, JJ., concur.